DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to Applicant’s arguments and amendment filed 01/06/2022. Claims 14-16 are amended. Claims 4 and 12 are cancelled. Claims 1-3, 5-11 and 13-16 are currently pending.
The objection of claim 16 has been withdrawn due to applicant’s amendment.
The rejection of claim 12 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) has been withdrawn due to applicant’s cancellation of the claim.
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/06/2022, with respect to the rejection(s) of claim(s) 1-3, 5, 7-8 and 10-16 under 35 U.S.C. 103 as being unpatentable over Headley, Jr. in view of Shrivastava; claim 6 under 35 U.S.C. 103 as being unpatentable over Headley, Jr. in view of Shrivastava and Igov; and claim 9 under 35 U.S.C. 103 as being unpatentable over Headley, Jr. in view of Shrivastava and Graber, have been fully considered but are not persuasive. The rejection has been modified, necessitated by the amendments to the claims.
	Applicant argues Shrivastava fails to teach inflatable tip 50 as part of the elongate shaft 40 regarding the claimed distal portion, and cannot be within elongate shaft 40 to properly function.
	It is respectfully submitted Shrivastava is not relied upon to teach the elongate shaft defining the third lumen including a distal portion; as discussed in the rejection below, Shrivastava is relied upon with respect to dimensional differences between the proximal and distal portion of the lumen, therefore, one of ordinary skill would’ve understood Headley, Jr. (as modified) to include a distal portion 
Applicant’s arguments with respect to the rejection(s) of claim(s) 14-15 under 35 U.S.C. 112(a) and 112(b) have been fully considered but are not persuasive, in combination with the amendments to the claims. The rejection has been modified, necessitated by the amendments to the claims.
	Applicant argues the shape and dimensions of each of the two portions of the third lumen do not change during use of the surgical device, in that each portion maintains the same shape and dimensions during use.
	It is respectfully submitted the instant spec. fails to provide support for the claimed limitation, specifically “the shape and dimensions… of the third lumen do not change during use of the surgical device”. The claim recites a negative limitation (“do not change during use of the surgical device”), which must have basis in the original disclosure (see MPEP 2173.05(i)). Paras. [0032]-[0035] of the published application describe the third lumen including a proximal portion and a distal portion with different dimensions, but fails to describe whether the dimensions of the proximal and distal portion change during use of the device. Para. [0034] describes a retrieval bag pulled into the third lumen, but does not describe whether the dimensions of the third lumen change during use; therefore, the claim lacks written description support, and it is unclear how each portion of the third lumen includes dimensions and shapes that do not change during use of the device. Accordingly, the rejection is maintained.
Applicant’s arguments with respect to the rejection(s) of claim(s) 16 under 35 U.S.C. 112(d) have been fully considered but are not persuasive.
	Applicant argues it is possible for two portions to be contiguous but not directly contiguous, such that there would be a broader interpretation of the term “contiguous”, and further argues the claim limits how the portions are connected.
	It is respectfully submitted para. [0032] of the published application describes the first and second portions of the third lumen as being contiguous and forming a continuous lumen (see fig. 5). The Merriam-Webster dictionary definition for “contiguous” is “being in actual contact: touching along a boundary or at a point”. Under broadest reasonable interpretation, the term “contiguous” is interpreted as being in contact or touching, such that one of ordinary skill would’ve understood contiguous first and second portions to be directly continuous, since the portions would be in contact with each other. Claim 1 further defines how the portions are in contact with each other and how they extend in relation to each other (the third lumen… comprises a proximal portion which extends from the proximal end region… and a distal portion which extends.. toward the proximal end region). Therefore, one of ordinary skill would’ve understood the proximal and distal portion to be directly continuous via ends of the portions, since claim 1 defines that each portion extends towards each other along the longitudinal axis. Accordingly, claim 16 fails to further limit claim 1 and the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 14, and claims dependent therefrom, the claim recites “wherein the elongate shaft is configured such that the shape and dimensions of each of the proximal portion and the distal portion of the third lumen do not change during use of the surgical device”. The instant spec. describes the third lumen as including first and second portions, where the second portion has a dimension greater than a dimension of the first portion (paras. [0032]-[0033] of the published application), but fails to describe how each of the first and second portion have a shape and dimension that does not change during use of the device. Further, the claim recites a negative limitation (i.e. “the shape and dimensions… of the third lumen do not change”) which does not have support, since the instant spec. does not provide a disclosure of each of the proximal portion and distal portion of the third lumen having the shape and dimensions not changing during use of the device, or a disclosure of how the dimensions and shape of the each of the portions would not change. Therefore, the claim lacks written description support.
	Claim 15 is indefinite due to its dependency on indefinite base claim 14.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 14, the claim recites “wherein the elongate shaft is configured such that the shape and dimensions of each of the proximal portion and the distal portion of the third lumen do not change during use of the surgical device”. It is unclear how the shape and dimensions of each portion of the third lumen do not change during use of the surgical device, since the instant spec. does not describe how the shape and dimensions of each portion do not change (see 112(a) rejection above). Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to at least one shape and/or dimension of each portion of the third lumen being constant during use of the device.
	Claim 15 is indefinite due to its dependency on indefinite base claim 14.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 16, the claim recites “wherein an end of proximal portion is directly continuous with an end of the distal portion”. Claim 1 recites the third lumen including a proximal portion and a distal portion, wherein “the proximal portion and the distal portion are contiguous” in line 19. The instant spec. discloses the first and second portions of the third lumen being contiguous and forming a continuous lumen from the proximal end region to the distal end of the elongate shaft (para. [0032] of the published application). Therefore, one of ordinary skill would’ve understood contiguous proximal and distal portions to be directly continuous with each other. Therefore, claim 16 fails to limit the subject matter of claim 1 and is improper dependent form.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-8, 10-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Headley, Jr. (US 2010/0152612 A1) in view of Shrivastava (US 2014/0074144 A1) (all references previously of record).
	Regarding claim 1, Headley, Jr. discloses (abstract; Paras. [0037]-[0049] and [0063]-[0071]; Figs. 1-4 and 8-13) a surgical device for endoscopic or laparoscopic surgical procedures (device includes an endoscope, which one of ordinary skill would’ve understood to be used in endoscopic surgical procedures, paras. [0038]-[0040]; fig. 1), the surgical device comprising: 
	an elongate shaft (endoscope 10) which extends from a proximal end region to a distal end region thereof (Fig. 1), the shaft defining a first lumen for receiving an elongate camera device therein (third lumen 13 may contain a visual device for viewing an area distal to endoscope 10 including a light source, lens, etc. to view the work site, which one of ordinary skill would’ve understood includes a camera and is consistent with Applicant’s spec., see Pg. 5 lines 9-13) (Para. [0042]), a second lumen for receiving a tissue manipulation device therein (first lumen 11 configured to accommodate tissue acquisition device 30), and a third lumen for receiving a tissue retrieval device therein (lumen 12 configured to accommodate tissue removal device 170, Paras. [0063]-[0065]; Fig. 8), the first, second and third lumens extending from the proximal end region to the distal end region of the elongate shaft (Para. [0040]), and having respective open ends at the distal end region of the elongate shaft (Figs. 1-2 and 8-9); 
	an elongate camera device which extends along the first lumen (visual device for viewing an area distal to endoscope 10 including a light source, lens, etc. to view the work site, which one of ordinary skill would’ve understood includes a camera and is consistent with Applicant’s spec., see Pg. 5 lines 9-13) (Para. [0042]); 
	a tissue manipulation device which extends along the second lumen (tissue acquisition device 30) and is configured to manipulate tissue during the endoscopic or laparoscopic surgical procedures 
	a tissue retrieval device which extends along the third lumen (tissue removal device 170) and is configured to retrieve the tissue resulting from the endoscopic or laparoscopic surgical procedures (apparatus includes tissue removal device 170, which receives tissue samples from acquisition device 30, para. [0068]), wherein: 
	the third lumen has a longitudinal axis (longitudinal axis of lumen 12, Figs. 1-2 and 9) and comprises a proximal portion which extends from the proximal end region of the elongate shaft along the longitudinal axis toward the distal end region and a distal portion which extends from the distal end region of the elongate shaft along the longitudinal axis toward the proximal end region (lumen 12 may extend along an entire length of endoscope 10 and would therefore have proximal and distal portions extending towards each other, Para. [0040]; Figs. 1-2 and 9); 
	the proximal portion and the distal portion are contiguous (lumen 12 may extend along entire length of endoscope 10 and would therefore have proximal and distal portions contiguous with each other, Figs. 1-2); 
	the proximal portion has a first dimension in a direction substantially perpendicular to the longitudinal axis of the third lumen (one of ordinary skill would’ve understood cross-section of lumen 12 at a proximal portion to have a component in a direction substantially perpendicular to longitudinal axis of lumen 12, annotated Fig. 3); and
	the open end of the third lumen at the distal end region of the elongate shaft is aligned with the longitudinal axis (one of ordinary skill would’ve understood an open end of lumen 12 at a distal end region aligned with longitudinal axis of lumen 12, see at least Figs. 1-2 and 9).
	However, Headley, Jr. fails to disclose the distal portion has a second dimension greater than the first dimension in the direction substantially perpendicular to the longitudinal axis of the third lumen.

	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Headley, Jr. to include a distal portion having a second dimension greater than the first dimension as claimed, as taught by Shrivastava, in order to receive the retrieval device and tissue sample within the larger tip and inner lumen of the device, which would allow for larger tissue samples to be accommodated and removed from the body.

    PNG
    media_image1.png
    918
    791
    media_image1.png
    Greyscale

Annotated Figure 3 of Headley, Jr.

    PNG
    media_image2.png
    335
    819
    media_image2.png
    Greyscale

Annotated Figure 1 of Shrivastava

    PNG
    media_image3.png
    445
    450
    media_image3.png
    Greyscale

Annotated Figure 5 of Shrivastava
	Regarding claim 2, Headley, Jr. (as modified) teaches the device of claim 1. Headley, Jr. further discloses wherein the tissue retrieval device comprises a tissue retrieval bag (distal assembly 180 including expandable portion 181, Paras. [0063]-[0064] and Fig. 10) and an actuation device connected with the tissue retrieval bag (collapsible rim 182, collapsible member 183 and proximal handle portion as described in Para. [0047], which one of ordinary skill would’ve understood to be connected to distal assembly 180 to manipulate it) and operable to move the tissue retrieval bag between a stowed configuration and a deployed configuration (collapsible rim 182 configured to expand expandable portion 181), the tissue retrieval bag being at least partially located within the third lumen of the elongate shaft in the stowed configuration, and being external to the third lumen in the deployed configuration (Figs. 8-10).
	Regarding claim 3, Headley, Jr. (as modified) teaches the device of claim 2. Headley, Jr. further discloses wherein the actuation device comprises: an actuation cord (collapsible rim 182 and collapsible member 183) which extends around an end opening of the retrieval bag (Paras. [0066]-[0067]; Fig. 10) 
	Regarding claim 5, Headley, Jr. (as modified) teaches the device of claim 1. Headley, Jr. further discloses wherein the proximal portion of the third lumen is substantially circular in longitudinal cross-section (Para. [0040]; Fig. 2).
	Regarding claim 7, Headley, Jr. (as modified) teaches the device of claim 1. Headley, Jr. further discloses wherein one of the first, second and third lumens is arranged to provide a suction pathway for fluids contained in the retrieval bag (lumen 12 provides source of suction 173 via lumen 175) (Para. [0063]; Figs. 8-10).
	Regarding claim 8, Headley, Jr. (as modified) teaches the device of claim 1. Headley, Jr. further discloses wherein: the surgical device is configured for use in endoscopic surgical procedures (Paras. [0037]-[0039]); and the camera device is an endoscope (visual device may be built into endoscope) (Para. [0042]).
	Regarding claim 10, Headley, Jr. (as modified) teaches the device of claim 1. Headley, Jr. further discloses wherein the surgical device is configured for use in bladder tumour removal (one of ordinary 
	Regarding claim 13, Headley, Jr. (as modified) teaches the device of claim 1. Headley, Jr. further discloses wherein the elongate shaft is a one piece shaft (see fig. 1 depicting endoscope 10 as a one piece shaft, paras. [0038]-[0040]).
	Regarding claim 14, Headley, Jr. (as modified) teaches the device of claim 1. Headley, Jr. (as modified) further teaches wherein the elongate shaft is configured such that the shape and dimensions of the proximal portion of the third lumen do not change during use of the surgical device (one of ordinary skill would’ve understood at least the proximal portion of lumen 12 to maintain a consistent shape during use of the device, para. [0071]; fig. 9 of Headley, Jr.).
	However, Headley, Jr. (as modified) fails to teach the shape and dimensions of the distal portion of the third lumen do not change during use of the surgical device.
	However, in a separate embodiment, Shrivastava teaches (paras. [0092]-[0102]; figs. 12-13), in the same field of endeavor, a retrieval catheter (11, paras. [0063]-[0064]; fig. 1) including a lumen (43) with a proximal portion (inner lumen 43 extends to proximal port 44, Para. [0067]; Fig. 1) and a distal portion (see fig. 13 depicting distal portion of expandable tip 90, which may receive retrieval device and/or thrombus, para. [0092]) having a shape and dimensions that do not change during use of the device (annotated fig. 13 depicts distal portion of expandable tip 90 having a constant dimension along an entire length of the distal portion, such that expandable tip would include at least a portion with a constant dimension during use of the device).
	Therefore, Headley, Jr. (as modified) fails to teach the shape and dimensions of the distal portion of the third lumen do not change during use of the device, but teaches a retrieval catheter having a dimension of a distal portion greater than a dimension of a proximal portion, and Shrivastava teaches in a separate embodiment a retrieval catheter including a distal portion having the shape and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a device having a constant second dimension as claimed, instead of the expandable tip as taught by Headley, Jr. (as modified), because Shrivastava teaches in a separate embodiment that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either distal tip.
 	Regarding claim 15, Headley, Jr. (as modified) teaches the device of claim 14. Headley, Jr. (as modified) further teaches wherein the second dimension is constant along an entire length of the distal portion (annotated fig. 13 depicts expandable tip 90 of Shrivastava including a second dimension constant along its entire length).

    PNG
    media_image4.png
    786
    555
    media_image4.png
    Greyscale

Annotated Figure 13 of Shrivastava
	Regarding claim 16, Headley, Jr. (as modified) teaches the device of claim 1. Headley, Jr. (as modified) further teaches wherein an end of the proximal portion is directly continuous with an end of the distal portion (one of ordinary skill would’ve understood the combination of Headley, Jr. and Shrivastava to include the proximal and distal portion of the lumen to be directly continuous, since Shrivastava discloses proximal and distal portions directly continuous with each other, and Headley, Jr. discloses a continuous lumen for tissue removal device 170, fig. 9 of Headley, Jr., figs. 1-5 of Shrivastava).


	Regarding claim 11, Headley, Jr. discloses (abstract; Paras. [0037]-[0049] and [0063]-[0071]; Figs. 1-4 and 8-13) an elongate shaft (endoscope 10) for an endoscopic or laparoscopic surgical device (device includes an endoscope, which one of ordinary skill would’ve understood to be used in endoscopic surgical procedures, paras. [0038]-[0040]; fig. 1) that extends from a proximal end region to a distal end region thereof (Fig. 1), comprising: 
	a first lumen configured to receive an elongate camera device (third lumen 13 may contain a visual device for viewing an area distal to endoscope 10 including a light source, lens, etc. to view the work site, which one of ordinary skill would’ve understood includes a camera and is consistent with Applicant’s spec., see Pg. 5 lines 9-13) (Para. [0042]); 
	a second lumen configured to receive a tissue manipulation device (first lumen 11 configured to accommodate tissue acquisition device 30) that is configured to manipulate tissue during an endoscopic or laparoscopic surgery procedure (apparatus includes endoscope and tissue acquisition device 30, which acquires tissue samples from body, paras. [0037] and [0043]; figs. 1-4); and 
	a third lumen configured to receive a tissue retrieval device (lumen 12 configured to accommodate tissue removal device 170, paras. [0063]-[0065]; fig. 8) that is configured to retrieve the tissue resulting from the endoscopic or laparoscopic surgery procedure (apparatus includes tissue removal device 170, which receives tissue samples from acquisition device 30, para. [0068]), wherein: 
	the first, second and third lumens extend from the proximal end region to the distal end region of the elongate shaft (Para. [0040]) and have respective open ends at the distal end region of the elongate shaft (Figs. 1-2 and 8); 
	the third lumen has a longitudinal axis (longitudinal axis of lumen 12, Figs. 1-2 and 9) and comprises a proximal portion which extends from the proximal end region of the elongate shaft along the longitudinal axis toward the distal end region and a distal portion which extends from the distal end region of the elongate shaft along the longitudinal axis toward the proximal end region (lumen 12 may 
	the proximal portion and the distal portion are contiguous (lumen 12 may extend along entire length of endoscope 10 and would therefore have proximal and distal portions contiguous with each other, Figs. 1-2); 
	the proximal portion has a first dimension in a direction substantially perpendicular to the longitudinal axis of the third lumen (one of ordinary skill would’ve understood cross-section of lumen 12 at a proximal portion to have a component in a direction substantially perpendicular to longitudinal axis of lumen 12, annotated Fig. 3 with respect to claim 1 above); and 
	the open end of the third lumen at the distal end region of the elongate shaft is aligned with the longitudinal axis (one of ordinary skill would’ve understood an open end of lumen 12 at a distal end region aligned with longitudinal axis of lumen 12, see at least Figs. 1-2 and 9).
	However, Headley, Jr. fails to disclose the distal portion has a second dimension greater than the first dimension in the direction substantially perpendicular to the longitudinal axis of the third lumen.
	Shrivastava teaches (Paras. [0067]-[0072]; Figs. 1-5 and 19-21), in the same field of endeavor, a retrieval catheter including a retrieval device (11, Paras. [0063]-[0064]) and a lumen (43) including a proximal portion (inner lumen 43 extends to proximal port 44, Para. [0067]; Fig. 1) having a first dimension in a direction substantially perpendicular to the longitudinal axis of the lumen (annotated Fig. 1 with respect to claim 1 above), and a distal portion having a second dimension greater than the first dimension in the direction substantially perpendicular to the longitudinal axis of the lumen (inner lumen 43 includes inflatable tip 50 at a distal portion of inner lumen 43 and includes a second dimension greater than the first dimension in the direction substantially perpendicular to the longitudinal axis of inner lumen 43, since inflatable tip 50 extends outward at a distal end region of inner lumen 43, see Figs. 1, 4 and annotated Fig. 5 with respect to claim 1 above and also Para. [0072]), the open end of the 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Headley, Jr. to include a distal portion having a second dimension greater than the first dimension as claimed, as taught by Shrivastava, in order to receive the retrieval device and tissue sample within the larger tip and inner lumen of the device, which would allow for larger tissue samples to be accommodated and removed from the body.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Headley, Jr. in view of Shrivastava as applied to claim 1 above, and further in view of Igov (US 2016/0174814 A1).
	Regarding claim 6, Headley, Jr. (as modified) teaches the device of claim 1.
	However, Headley, Jr. (as modified) fails to teach wherein the distal portion of the third lumen is substantially oval or lozenge-shaped in longitudinal cross-section.
	Igov teaches (Para. [0140]), in the same field of endeavor, an endoscope with multiple lumens and a tissue retrieval device (folding sample bag 1770) mounted inside a working channel, wherein the shape of the working channel may be one or more of many shapes including oval or circular (Para. [0140]).
	Therefore, Headley, Jr. (as modified) fails to teach the distal portion of the lumen being substantially oval or lozenge-shaped, but teaches the lumen being substantially circular (Para. [0040]), and Igov teaches the lumen being either circular or oval-shaped and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the distal portion of the lumen being oval-.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Headley, Jr. in view of Shrivastava as applied to claim 1 above, and further in view of Graber (US 5190561).
	Regarding claim 9, Headley, Jr. (as modified) teaches the device of claim 1.
	However, Headley, Jr. fails to disclose wherein the device is configured for use in laparoscopic surgical procedures; and the camera device is a laparoscope.
	Graber teaches (Col. 4 line 52-Col. 5 line 3; Fig. 4), in the same field of endeavor, a device for extracting tissue, wherein the device is configured for use in laparoscopic surgical procedures (abstract), including a tissue retrieval device (web 72, Figs. 5-9) and a camera, wherein the camera device is a laparoscope (camera placed over laparoscope and therefore included with laparoscope) for the purpose of providing visualization and the capability to monitor laparoscopic surgical procedures being performed (Col. 4 line 52-Col. 5 line 3).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Headley, Jr.’s (as modified) device with the laparoscope, as taught by Graber, in order to provide the capability of performing laparoscopic surgical procedures with visualization via the camera as taught in Graber.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE D YABUT/Primary Examiner, Art Unit 3771